
	
		I
		111th CONGRESS
		2d Session
		H. R. 6111
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Mr. Van Hollen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Chesapeake and Ohio Canal Development Act to
		  extend to the Chesapeake and Ohio Canal National Historical Park
		  Commission.
	
	
		1.Chesapeake and Ohio Canal
			 National Historical Park CommissionSection 6(g) of the Chesapeake and Ohio
			 Canal Development Act (16 U.S.C. 410y–4(g)) is amended by striking
			 40 and inserting 50.
		
